Order entered November ~ , 2012




                                           In The
                                  Court of A ppeals
                          . iftb i tfia of Texas at aIIa_ s
                                    No. 05-12-00377-CR

                            MANUEL LEIS PEREZ, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-31001-J

                                         ORDER
        The Court GRANTS appellant’s November 6, 2012 motion to file amended brief.


        We ORDER the Clerk of the Court to file appellant’s amended brief tendered as of the

date of this order.